Exhibit 10.2

Loan Agreement Summary

 

1.Lender and borrower:

Borrower:Weifang Lakeland Safety Products Co., Ltd. (“WF”)

Lender:Chinese Rural Credit Cooperative Bank (“CRCCB”)

 

2.The borrowing amounts limit: RMB 6 million, WF can select the borrowing
amounts within RMB 6 million (approximately USD $957,500).

 

3.Borrowing method: Trading financial, WF mortgaged the building property and
land use which is valued at RMB 12,749,263 to the bank. The bank hired a
professional firm to supervise WF’s inventory flow, which WF will pay at a
yearly rate of RMB 37,000.

 

4.Interests: The annum interest rate is 5.52%. Monthly interest is RMB 27,600
which will be paid monthly.

 

5.Borrowing period: up to one year. The longest borrowing period is one year
beginning December 1, 2015 and ending November 18, 2016.

 

 

 

 



 

 

 

 

